Citation Nr: 0618841	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-42 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 7, 
1996, for the award of service connection for depression.

2.  Entitlement to an effective date earlier than November 7, 
1996, for the award of a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1954 to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which established 
entitlement to TDIU effective from November 7, 1996.  In that 
decision the hearing officer also found a 40 percent rating 
was warranted for Crohn's disease (previously evaluated as 
psychophysiologic gastrointestinal reaction) and established 
service connection at a 30 percent rate for depression.  
Effective dates for these ratings were assigned from November 
7, 1996.

Although in statements in lieu of VA Form 646 the veteran's 
representative only listed the effective date TDIU issue as 
on appeal and this was also the only issue identified for 
appeal at the veteran's hearing in May 2006, the issue of 
entitlement to an effective date earlier than 
November 7, 1996, for the award of service connection for 
depression was addressed in the October 2004 statement of the 
case.  The Board finds this matter was perfected for 
appellate review by VA Form 9 in December 2004, and in the 
absence of a withdrawal in accordance with the provisions of 
38 C.F.R. § 20.204 (2005) the issue remains on appeal.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in May 2006.  A copy of 
the transcript of that hearing is of record.  The Board notes 
that the issue of entitlement to an earlier effective date 
for the award of service connection for depression was not 
specifically noted as an issue on appeal at this hearing; 
however, the matter was addressed during the course of the 
hearing and the veteran and his service representative were 
provided an adequate opportunity to present evidence on this 
matter.  Therefore, the Board finds the veteran's request for 
a hearing as to both issues on appeal has been satisfied.

The Board notes that in his June 2004 notice of disagreement 
and subsequent statements to VA the veteran has asserted that 
a 100 percent rating should be effective from October 2, 
1978.  It is significant to note that service connection for 
psychophysiologic gastrointestinal reaction (38 C.F.R. 
§ 4.132, Diagnostic Code 9502 (prior to November 7, 1996) was 
established in an April 1978 rating decision and that an 
October 1979 Board decision, in pertinent part, denied 
entitlement to service connection for Crohn's disease.  The 
Board denied reopening the service connection claim for 
Crohn's disease in May 1996.  In the March 2004 rating action 
which established service connection for Crohn's disease the 
hearing officer noted, correctly, that an earlier effective 
date for this disorder based upon clear and unmistakable 
error (CUE) in a prior rating decision could not be 
considered because of the subsequent Board decisions as to 
this issue.  See 38 C.F.R. § 20.1104 (2005).  

To the extent the veteran's statements may be construed as a 
request for revision of the prior denials concerning Crohn's 
disease, the Board notes the issue of entitlement to an 
earlier effective date for the service connection award for 
Crohn's disease has not been developed for appellate review.  
The Board also finds that the veteran and his representative 
have been adequately notified, in essence, that his recourse 
for an earlier effective date for Crohn's disease was a 
motion for revision based upon CUE in the prior Board 
decision.  As a motion has not been submitted as to this 
matter, the issues developed for appellate review are the 
only matters presently before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's claim for a rating in excess of 10 percent 
for his service-connected psychophysiologic gastrointestinal 
reaction was received by VA on May 15, 1997, and his formal 
claim for entitlement to TDIU was received in September 1999.  

3.  A March 2004 rating decision established service 
connection at a 40 percent rate for Crohn's disease 
(previously evaluated as psychophysiologic gastrointestinal 
reaction) and established service connection at a 30 percent 
rate for depression based upon a change in VA regulations and 
awarded entitlement to TDIU; effective dates for these 
ratings were assigned from November 7, 1996.

4.  The regulation revisions which were found to allow 
separate ratings for Crohn's disease and depression in this 
case were liberalizing, but do not allow for an effective 
date earlier than November 7, 1996, for depression.

5.  There is no factually ascertainable evidence dated during 
the period from May 15, 1996, to November 7, 1996, showing 
that the veteran was unemployable as a result of his service-
connected psychophysiologic gastrointestinal reaction.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
7, 1996, for the award of service connection for depression 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005).

2.  The criteria for an effective date earlier than November 
7, 1996, for the award of entitlement to TDIU have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  In 
this case, the veteran was notified, generally, of the VCAA 
duties to assist and of the information and evidence 
necessary to substantiate his underlying claims by 
correspondence dated in August 2001 and October 2001.  He was 
provided specific Dingess notice by correspondence dated in 
April 2006.  Adequate opportunities to submit evidence and 
request assistance have been provided.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The available evidence is sufficient for adequate 
determinations.  Further attempts to obtain additional 
evidence would be futile.  

Earlier Effective Date Claims

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2005).  

Where compensation benefits are awarded pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the law.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114(a) (2005).

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

The Court has held that a claim for unemployability 
compensation was, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); 
see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The 
Court has also held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. 
§ 4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. at 421.

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2005).  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2005).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

Based upon the evidence of record, the Board finds effective 
dates earlier than November 7, 1996, for the award of service 
connection for depression or the award of TDIU are not 
warranted.  The pertinent facts as the matters addressed in 
this decision are essentially undisputed.  The veteran's 
claim for a rating in excess of 10 percent for his service-
connected psychophysiologic gastrointestinal reaction was 
received by VA on May 15, 1997.  The RO apparently also 
accepted this claim as an informal TDIU claim and a formal 
claim for TDIU was received in September 1999.  There is no 
indication of any earlier filed document that may be accepted 
as a formal or informal claim for these benefits, nor does 
the veteran assert that he submitted any other claims as to 
these specific issues.  

A March 2004 rating decision established service connection 
and assigned a 40 percent rating for Crohn's disease 
(previously evaluated as psychophysiologic gastrointestinal 
reaction), established service connection at a 30 percent 
rate for depression, and awarded entitlement to TDIU.  The 
effective dates for these disability ratings were assigned 
from November 7, 1996.  It was noted the awards were granted 
based upon a change in VA regulations for mental disorders.  

The schedular criteria for evaluations of psychiatric 
disabilities revised effective November 7, 1996, in essence, 
renumbered the applicable regulation section and deleted the 
specific listing for psychophysiologic gastrointestinal 
reaction (38 C.F.R. § 4.132, Diagnostic Code 9502 (prior to 
November 7, 1996).  See 61 Fed Reg. 52,700 (Oct. 8, 1996).  
The Board finds these regulation revisions which were found 
to allow separate ratings for Crohn's disease and depression 
in this case were liberalizing; however, they do not allow 
for an effective date earlier than November 7, 1996, for 
either the award of service connection for depression prior 
to this date or TDIU based upon the veteran's having met the 
rating criteria under 38 C.F.R. § 4.16.  See 38 C.F.R. 
§ 3.114.  To the extent the veteran's May 15, 1997, claim may 
possibly be construed as a separate service connection claim 
for depression, regulations preclude the award for effective 
dates prior to the date of such claims.

The Board notes that prior to November 7, 1996, VA 
regulations provided that when two diagnoses were presented, 
one organic and the other psychological or psychoneurotic, 
covering the organic and psychiatric aspects of a single 
disability entity, only one percentage evaluation was to be 
assigned, under the appropriate diagnostic code determined to 
represent the major degree of disability.  38 C.F.R. § 4.132, 
Diagnostic Code 9502 (note 2 - effective prior to November 7, 
1996).  

Therefore, the Board finds the only possible earlier 
effective date matter not precluded by VA regulation for 
consideration in this appeal is whether the veteran was shown 
to have been unemployable as a result of his service-
connected psychophysiologic gastrointestinal reaction during 
the one year period prior to VA receipt of his claim and the 
effective date awarded (i.e. from May 15, 1996, to November 
7, 1996).  In this case, there is no factually ascertainable 
evidence showing that the veteran was unemployable as a 
result of his specific service-connected psychophysiologic 
gastrointestinal reaction during this period.  

In fact, the evidence is clear the veteran was considered to 
be totally disabled as a result of Crohn's disease, a 
disability for which service connection had been specifically 
denied by prior Board decision.  A February 2000 VA examiner 
provided a diagnosis of Crohn's disease and found the veteran 
did not have psychophysiologic gastrointestinal reaction, but 
noted he had early symptoms of Crohn's disease in the 1950's.  
As the prior final determinations denying service connection 
for Crohn's disease have not been revised, an effective date 
earlier than November 7, 1996, for the award of TDIU is not 
warranted.

The Board notes that although the veteran may have been 
totally disabled due to Crohn's disease prior to his May 1997 
claim, the effective date for service connection based on a 
reopened claim cannot be the date of receipt of any claim 
which was previously and finally denied.  Lalonde v. West, 12 
Vet. App. 377 (1999) (holding that "the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.").  The 
Board finds the veteran's present appeal for entitlement to 
earlier effective dates must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claims for 
earlier effective dates.




ORDER

Entitlement to an effective date earlier than November 7, 
1996, for the award of service connection for depression is 
denied.

Entitlement to an effective date earlier than November 7, 
1996, for the award of a total rating based upon individual 
unemployability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


